Exhibit 99.1 United States Heating Oil Fund, LP Monthly Account Statement For the Month Ended September 30, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ (511,552) Unrealized Gain (Loss) on Market Value of Futures 448,064 Interest Income 1,376 Total Income (Loss) $ (62,112) Expenses Investment Advisory Fee $ 7,198 Brokerage Commissions 1,262 NYMEX License Fee 281 Non-interested Directors' Fees and Expenses 66 Prepaid Insurance Expense 11 Other Expenses 8,250 Total Expenses 17,068 Expense Waiver (6,450) Net Expenses $ 10,618 Net Gain (Loss) $ (72,730) Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 9/1/09 $ 15,064,156 Net Gain (Loss) (72,730) Net Asset Value End of Period $ 14,991,426 Net Asset Value Per Unit (600,000 Units) $ 24.99 To the Limited Partners of United States Heating Oil Fund,
